    Case: 1:19-cv-02797 Document #: 48 Filed: 09/23/20 Page 1 of 2 PageID #:479




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS
                       EASTERN DIVISION

MICHAEL WHITE, and                                 )
ILLINOIS STATE RIFLE ASSOCIATION,                  )
                                                   )
                     Plaintiff,                    )
                                                   )
               v.                                  )
                                                   )
ILLINOIS STATE POLICE, BRENDAN F.                  )
KELLY, in his official capacity as Acting Director )       Case No. 1:19 CV 2797
of the Illinois State Police, JESSICA TRAME,       )
in her official capacity as Bureau Chief of the    )
Illinois State Police Firearms Services Bureau,    )
ILLINOIS CONCEALED CARRY LICENSING                 )
REVIEW BOARD, JEREMY MARGOLIS, as Chair )
of the Illinois Concealed Carry Licensing Review )
Board, EDWARD BOBRICK, STEPHEN                     )
DINWIDDIE, JOSEPH DUFFY, JON JOHNSON, )
JOSEPH VAUGHN and FRANK WRIGHT,                    )
                                                   )
                     Defendants.                   )

                             NOTICE OF APPEAL

      Plaintiffs, MICHAEL WHITE and ILLINOIS STATE RIFLE ASSOCIATION,
do hereby appeal to the United States Court of Appeals for the Seventh Circuit from
the opinion entered on August 28, 2020, that granted Defendants’ Motion to
Dismiss (Dkt. # 45) and the judgment of this Court in favor of Defendants, also
entered on August 28, 2020 (Dkt. # 46).

Dated: September 23, 2020               By:   /s/ Gregory A. Bedell
                                              One of the Attorneys for Plaintiffs

Gregory A. Bedell (Atty. ID# 6189762)
Knabe, Kroning & Bedell
20 South Clark Street, Suite 2301
Chicago, Illinois 60603
312.977.9119
gbedell@kkbchicago.com
    Case: 1:19-cv-02797 Document #: 48 Filed: 09/23/20 Page 2 of 2 PageID #:480




David G. Sigale (Atty. ID# 6238103)
LAW FIRM OF DAVID G. SIGALE, P.C.
430 West Roosevelt Road
Wheaton, IL 60187
630.452.4547
dsigale@sigalelaw.com

Attorneys for Plaintiffs


                     CERTIFICATE OF ATTORNEY AND
                     NOTICE OF ELECTRONIC FILING

The undersigned certifies that:

       1.     On September 23, 2020, the foregoing document was electronically
filed with the District Court Clerk via CM/ECF filing system; and

      2.    Pursuant to F.R.Civ.P. 5, the undersigned certifies that, to the best of
his knowledge and belief, there are no non-CM?ECF participants in this matter.



                                        /s/ Gregory A. Bedell
                                        One of the attorneys for Plaintiffs



Gregory A. Bedell (Atty. ID# 6189762)
Knabe, Kroning & Bedell
20 South Clark Street, Suite 2301
Chicago, Illinois 60603
312.977.9119
gbedell@kkbchicago.com
